DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 27 February 2020, 18 August 2020 and 04 October 2020.  The information therein was considered. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the claimed limitations in combination namely, as recited in independent claim 1, a three-dimensional (3D) memory device, comprising: a first semiconductor structure comprising an array of NAND memory cells and a first bonding layer comprising a plurality of first bonding contacts; a second semiconductor structure comprising an array of dynamic random-access memory (DRAM) cells and a second bonding layer comprising a plurality of second bonding contacts; a third semiconductor structure comprising an array of static random-access memory (SRAM) cells, a third bonding layer comprising a plurality of third bonding contacts, and a fourth bonding layer comprising a plurality of fourth bonding contacts, wherein the third bonding layer and the fourth bonding layer are on both sides of the array of SRAM cells; a first bonding interface between the first bonding layer and the third bonding layer, the first bonding contacts being in contact with the third bonding contacts at the first bonding interface; and a second bonding interface between the second bonding layer and the fourth bonding layer, the second bonding contacts being in contact with the fourth bonding contacts at the second bonding interface; and as recited in independent claim 12, a three-dimensional (3D) memory device, comprising: a first semiconductor structure comprising an array of static random-access memory (SRAM) cells and a first bonding layer comprising a plurality of first bonding contacts; a second semiconductor structure comprising an array of dynamic random-access memory (DRAM) cells and a second bonding layer comprising a plurality of second bonding contacts; a third semiconductor structure comprising an array of NAND memory cells, a third bonding layer comprising a plurality of third bonding contacts, and a fourth bonding layer comprising a plurality of fourth bonding contacts, wherein the third bonding layer and the fourth bonding layer are on both sides of the array of NAND memory cells; a first bonding interface between the first bonding layer and the third bonding layer, the first bonding contacts being in contact with the third bonding contacts at the first bonding interface; and a second bonding interface between the second bonding layer and the fourth bonding layer, the second bonding contacts being in contact with the fourth bonding contacts at the second bonding interface; and as recited in independent claim 13, a method for forming a three-dimensional (3D) memory wherein the third bonding layer and the fourth bonding layer are on both sides of the array of SRAM cells; and bonding the bonded structure and another one of the first and second semiconductor structures in a face-to-face manner to form a second bonding interface between the fourth bonding layer and another one of the first and second bonding layers. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Veches US 10,134,712 teaches a stack of three semiconductor dies separated by capacitors that may include different types of memory devices including Flash memory, DRAM and SRAM. 

Cheng et al. US 2020/0328180 and Liu et al. US 2020/0328181 teach a NAND array bonded to a SRAM in the vertical direction; a DRAM bonded to the SRAM in the vertical direction; wherein the NAND array and the DRAM are adjacent in the horizontal direction. 

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        5/6/2021